Citation Nr: 1422149	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-43 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for the lumbar spine disability characterized as spondylolisthesis and spondylolsis at L5-S1 status post spinal fusion and degenerative disc disease rated as 20 percent disabling prior to October 24, 2011 and 60 percent disabling from October 24, 2011. 

2.  Entitlement to a temporary total evaluation for a service-connected lumbar spine disability based upon the need for convalescence beyond May 1, 2010.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977 and from April 1978 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in February 2010 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The February 2010 decision denied entitlement to an increased rating in excess of 20 percent for the lumbar spine disability.  The March 2010 decision assigned a 100 percent temporary total rating pursuant to 38 C.F.R. § 4.30 for two months of convalescence following lumbar spine surgery in February 2010.  In July 2012, the RO assigned a 60 percent rating to the lumbar spine disability from October 24, 2011.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Veteran submitted a letter from the Social Security Administration (SSA) which indicates that SSA found the Veteran to be disabled from October 2011.  The letter states that the Veteran indicated that he was unable to work due to a spinal fusion in addition to other disabilities.  SSA does not indicate in the letter which disability was found to be the Veteran's primary disability.  The Board finds that a remand is necessary to obtain any outstanding SSA disability records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  

The Veteran contends that he should be awarded an extension of the temporary total rating beyond May 1, 2010 for convalescence after surgery on the lumbar spine in February 2010.  He asserts that he should be awarded a temporary total rating for convalescence for three to six months after the surgery because he was still recovering, he had to wear a back brace during recovery, and he was not allowed to drive when he wore the back brace.  See the March 2010 statement.  There is only one private treatment record for the time period from May 2010 to September 2010.  Of record is a July 2010 treatment record from Columbia Orthopedic Group.  The RO referred to VA treatment records in the September 2010 statement of the case but such records are not associated with the file.  Thus, the Board finds that the RO should conduct a search for treatment records showing post-operative treatment of the lumbar spine from February 2010 to September 2010.  

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the lumbar spine disability including treatment for the time period from February 2010 to September 2010.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The RO should request the Veteran to submit the necessary authorization and information so that the treatment records from the Columbia Orthopedic Group may be obtained.  

The record shows that the Veteran receives treatment for the lumbar spine disability from the VA Healthcare System.  Of record are VA treatment records dated from March 2009 to August 2009 and from April 2011 to June 2013.  The RO should obtain the VA treatment records for treatment of the lumbar spine disability dated from August 2009 to April 2011 and from June 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration  all records pertinent to the Veteran's award of Social Security disability benefits as well as the medical records relied upon concerning that claim.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain these records and associate them with the claims folder.

2.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the lumbar spine disability to include treatment for the time period of February 2010 to September 2010.  Ask the Veteran to submit the necessary authorization and information so that the treatment records from the Columbia Orthopedic Group may be obtained.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

3.  Obtain any pertinent VA treatment records showing treatment for the lumbar spine disability dated from August 2009 to April 2011 and from June 2013 to present from the VA Healthcare System. 


4.  After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

